DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 20 is objected to because of the following informalities:  the term “the” in the limitation of “protrusions located the on opposite sides …” in line 2 of claim 20 should change to -- protrusions located on the opposite sides … -- .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anno (U.S. Pub. No. 2009/0322704) in view of Li (U.S. Pub. No. 2016/0077619).
As to claim 19, Anno teaches a display module (display module shown in Fig. 1), comprising: 
a display panel (600); 
a touch panel (400, Fig. 2), 
the touch panel (400) being on a display side of the display panel (touch panel 400 is located on the display side of the display panel 600, which is located above the display panel 600 and backlight 700 as can be seen in fig. 2); and 
a bonding component (501) between the display panel and the touch panel (bonding member 501 is located between the display panel 600 and the touch panel 400, [0050], lines 1-3), and configured to bond the display panel and the touch panel ([0050], lines 1-3), 
Anno does not mention wiring comprises a main body portion and plurality of protrusions,
Li teaches including a plurality of wirings (Fig. 1, 103), each of the plurality of wirings comprises a main body portion (main body portion arranged vertically in Fig. 2) and a plurality of protrusions on both sides of the main body portion (there are protrusions 1031 on both sides of the vertical electrode), the main body portions of the plurality of wirings are parallel to each other (as can be seen in figures 1 and 2, the main body portions are arranged vertically and parallel to one another), and the protrusions on opposite sides of adjacent wirings in a plurality of wirings have a 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the wiring and protrusion of Li to the display module of Anno because the edge of the wiring 103 is designed in a non-straight line shape to solve the problem that the liquid tension of the color filter layer is destroyed by wirings, [0025], lines 1-4.
As to claim 20, Anno teaches the display module of claim 19,
Anno does not teach the wire and corresponding protrusions,
Li teaches the protrusions located the on opposite sides of the adjacent wirings (Fig. 1, the protrusions are arranged on opposite sides of the vertical wires) have vertices on a side close to the adjacent wirings which are located approximately on a straight line (the protrusions have a rectangular shape wherein one side of the protrusion has a vertical line and the protrusion from one vertical wire matches a concave protrusion of the adjacent wire), and the straight line is parallel to the extending direction of the main body portions (the straight vertical line of the protrusion is parallel to the extending direction of the main body portion, Fig. 1). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the wiring and protrusion of Li to the display module of Anno because the edge of the wiring 103 is designed in a non-straight line shape to solve the problem that the liquid tension of the color filter layer is destroyed by wirings, [0025], lines 1-4.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because it indicates a limitation wherein a maximum space between two adjacent wirings of the plurality of wirings of the touch panel, which are included in a touch panel are not greater than 10 lambda, wherein lambda is the wavelength of light emitted by the display panel, therefore the maximum distance is not more than 10 times the wavelength of light emitted by the display panel. It has to be understood that the maximum space is a space in a direction perpendicular to an extending direction of the wirings. These limitations and maximum space overcomes the prior art references. 
A prior art reference of Kim (U.S. Pub. No. 2022/0027013), which indicates a distance between the neighboring antenna pads 160 as shown in Fig. 3, is equal to or greater than half a wavelength corresponding to a resonance frequency of the radiator. Kim does not mention if the distance is the maximum distance and/or the distance is equal to or less than the 10 times the wavelength of light emitted by the display panel.
Claim 18 also mentions a similar limitation as claim 1 and it overcomes the prior art references. 
	Prior art reference of Park (U.S. Pub. No. 2013/0088453) teaches a display device and a touch display that has several lead electrodes that are arranged adjacent to each other and have a space between them. Park does not teach the distance space between the electrodes and does not mention the distance between the electrodes compares to a wavelength of a light emitted by the display.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho (U.S. Pub. No. 2021/0199952) teaches a method and device for recovering image passing through display. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691